
	
		III
		112th CONGRESS
		1st Session
		S. RES. 216
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Mrs. Boxer (for herself,
			 Mr. DeMint, Mrs. Feinstein, Mrs.
			 Gillibrand, Mr. Merkley,
			 Mr. Durbin, Mr.
			 Cardin, Ms. Landrieu,
			 Mr. Coons, Mr.
			 Lee, Ms. Ayotte,
			 Mr. Barrasso, Mr. Isakson, and Mrs.
			 Hutchison) submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Relations
		
		
			July 27, 2011
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the preamble
		
		
			July 29, 2011
			Considered, amended, and agreed to with an amended
			 preamble
		
		RESOLUTION
		Encouraging women’s political participation
		  in Saudi Arabia.
	
	
		Whereas, on September 29, 2011, the Kingdom
			 of Saudi Arabia is scheduled to hold its first nationwide municipal elections
			 since 2005;
		Whereas
			 the Government of Saudi Arabia has announced—as it did in 2005—that women will
			 be unable to run for elective office or vote;
		Whereas, on March 28, 2011, president of
			 the general committee for the election of municipal council members ‘Abd
			 al-Rahman Dahmash stated, We are not prepared for the participation of
			 women in the municipal elections now.;
		Whereas
			 the Foreign Minister of Saudi Arabia, Prince Saud Al Faisal, stated in an
			 interview after the 2005 election that he assumed women would be allowed to
			 vote in future elections, and that this would benefit the election process
			 because women were “more sensible voters than men”;
		Whereas, on June 6, 2011, the Majlis
			 Al-Shura Consultative Council adopted a resolution recommending that the
			 Kingdom of Saudi Arabia Ministry of Rural and Municipal Affairs take the
			 necessary measures to include female voters in future municipal
			 elections;
		Whereas
			 the decision by the Government of Saudi Arabia to continue to disenfranchise
			 women in the September 2011 municipal elections is inconsistent with a series
			 of commitments made by the Government of Saudi Arabia;
		Whereas, in January 2003, Saudi Arabia
			 proposed to the League of Arab States the “Covenant for Arab Reform,” resulting
			 in the adoption of the “Tunis Declaration” at the May 2004 Arab Summit, which
			 declared, among other things, a “firm determination” to “pursue reform and
			 modernization” by “widening women’s participation in the political, economic,
			 social, cultural and educational fields”;
		Whereas
			 these declarations were reaffirmed at the Arab Summit in Algiers on March 23,
			 2005, and at the Riyadh Summit held in Saudi Arabia on March 28, 2007;
		Whereas, in April 2009, Saudi Arabia
			 ratified the Arab Charter on Human Rights, which states in article 24(3),
			 “Every citizen has the right… to stand for election or choose his
			 representatives in free and impartial elections, in conditions of equality
			 among all citizens that guarantee the free expression of his will.”;
		Whereas, on June 10, 2009, the Government
			 of Saudi Arabia accepted the majority of the recommendations put forward by the
			 United Nations Human Rights Council’s Working Group on the Universal Periodic
			 Review including to “[a]bolish all legislation, measures and practices that
			 discriminate against women… In particular, to abolish legislation and practices
			 which prevent women from participating fully in society on an equal basis with
			 men,” and to “end the strict system of male guardianship and give full legal
			 identity to Saudi women”;
		Whereas
			 the Government of Saudi Arabia has indicated that it is supportive of the human
			 rights of women;
		Whereas, in November 2010, Saudi Arabia was
			 elected to the Executive Board of UN Women, emphasizing the commitment of the
			 Government of Saudi Arabia to the rights of women;
		Whereas
			 ‘Abd al-Rahman Dahmash, the president of the general committee for the election
			 of municipal council members, has stated that Saudi women will be granted the
			 right to vote in the next municipal elections scheduled to be held in 2015;
			 and
		Whereas
			 while the United States Government acknowledges the deep cultural and religious
			 traditions and sentiments within Saudi society, without the right to vote on
			 par with men, women in Saudi Arabia are denied not only a fundamental human
			 right but also the ability to contribute fully to the economic development,
			 modernization, and prosperity of their own country: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)urges the Government of Saudi Arabia to
			 allow women to fully participate, both as voters and candidates for elective
			 office, in the September 2011 elections;
			(2)supports the women of Saudi Arabia as they
			 endeavor to exercise their human rights and participate equally in society;
			 and
			(3)believes that it is in the interest of
			 Saudi Arabia and all nations to permit women to run for office, receive civic
			 education, and vote in all elections.
			
